Citation Nr: 0828664	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969, 
and from January 1991 to August 1991.  Further, the record 
indicates he had additional service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2002.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

In September 2003, March 2005, and January 2007, the Board 
remanded the case for additional development.  The case has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been satisfied, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's stomach 
disability is causally related to active duty, to include as 
secondary to a service-connected disability.




CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by the 
veteran's active service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was sent VCAA-compliant 
notification by letters dated in August 2001, August 2002, 
April 2003, March 2005, and February 2007, followed by 
readjudication of the claim via the November 2001 Statement 
of the Case (SOC) and Supplemental SOCs beginning in 
September 2004.  Taken together, these letters informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the February 2007 
letter contained the specific information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the November 2002 Board hearing.  
Further, he was accorded VA medical examinations in March 
2004, July 2006 and February 2007.  Consequently, the Board 
concludes that the duty to assist has been satisfied.  

The Board observes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran contends, to include in a July 2000 statement and 
at his November 2002 Board hearing, that his stomach 
disability began in service in 1967.  He has also indicated 
that it developed due to high does of Motrin/Ibuprofen for 
his service-connected bilateral foot disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  


Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The veteran's service treatment records confirm that he was 
seen for gastrointestinal complaints in June 1967 and March 
1968.  However, no chronic stomach disability appears to have 
been diagnosed while on active service.  In fact, his abdomen 
and viscera were clinically evaluated as normal, in pertinent 
part, on his release from active duty examination, as well as 
subsequent National Guard examinations in, October 1975, 
January 1981, October 1984, and his 1991 expiration of term 
of service examination.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service ... are probative evidence against the 
claim.).

The post-service medical records reflect the veteran was 
diagnosed as having gastrointestinal reflux disease (GERD) in 
2000.  Subsequent records dated in 2004 and 2006 show 
findings of chronic gastritis.  

As to possible etiology, no competent medical opinion is of 
record which relates current disability to the veteran's 
active service.  The March 2004 VA examiner did opine that 
the veteran's stomach disability was less likely than not due 
to high doses of Motrin for the service-connected bilateral 
foot disability.  However, as noted in the March 2005 remand, 
the veteran's representative contended that this examination 
was inadequate, and questioned the rationale for the 
examiner's opinion.  Consequently, this claim was remanded 
for a new examination.  Unfortunately, the July 2006 VA 
examiner merely noted, in regard to etiology, that the 
veteran's stomach condition was chronic because it had been 
around "for many years."  Therefore, the Board once again 
remanded this case in January 2007 for a new examination to 
address whether it was at least as likely as not that any 
current gastrointestinal disability was caused by service or 
was otherwise related thereto, or caused by or chronically 
worsened by medications, including Ibuprofen, used to treat 
the veteran's service-connected bilateral foot disability.

The veteran subsequently underwent a new VA medical 
examination in February 2007 in accord with the Board's 
remand directives.  Following evaluation of the veteran and 
review of his VA claims folder, the examiner diagnosed 
chronic gastritis with Helicobacter pylori infection.  
Further, the examiner opined that the stomach condition had 
been there even before the veteran started to take Ibuprofen, 
and that the current gastrointestinal condition was not 
likely caused by the military service or not worsened by 
medication including the Ibuprofen because the stomach 
condition was due to Helicobacter pylori infection.

The veteran's representative contended in a July 2008 
statement that the February 2007 VA examiner's opinion lacked 
the scientific basis needed to buttress the conclusions 
reached, and, consequently, should be assigned very limited, 
if any, probative value.  However, besides this general 
assertion, neither the veteran nor his representative have 
cited to any specific defect in the VA examiner's opinion, 
nor have they cited to or submitted any competent medical 
evidence which refutes the findings of this VA examiner.  
Inasmuch as the VA examiner's opinion was based upon both an 
evaluation of the veteran and review of his VA claims folder, 
and there is no contrary medical opinion, the Board finds 
that it is entitled to the most weight of the evidence of 
record regarding the etiology of the veteran's current 
stomach disability.  Consequently, the Board finds that the 
preponderance of the medical and other evidence of record is 
against a finding that the veteran's stomach disability is 
causally related to active duty, to include as secondary to a 
service-connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In view of the foregoing, the benefit sought on appeal must 
be denied.




ORDER

Entitlement to service connection for a stomach disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


